NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
ANTONIO ANDRADE, JR.,                            :         Civil Action No. 18-14970 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Antonio Andrade, Jr.

(“Plaintiff”) of the final decision of the Commissioner of Social Security (“Commissioner”)

determining that he was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning July 31, 2014. A hearing was held before ALJ Richard West (the

“ALJ”) on April 25, 2018, and the ALJ issued an unfavorable decision on June 27, 2018.

Plaintiff sought review of the decision from the Appeals Council. After the Appeals Council

denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s final

decision, and Plaintiff filed this appeal.

                                                   1
       In the decision of June 27, 2018, the ALJ found that, at step three, Plaintiff did not meet

or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform sedentary work, with certain limitations. At step four, the ALJ

also found that this residual functional capacity was not sufficient to allow Plaintiff to perform

any past relevant work. At step five, the ALJ determined, based on the testimony of a

vocational expert, that there are other jobs existing in significant numbers in the national

economy which the claimant can perform, consistent with his medical impairments, age,

education, past work experience, and residual functional capacity. The ALJ concluded that

Plaintiff had not been disabled within the meaning of the Act.

       On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on three grounds: 1) there is new and material evidence; 2) the ALJ’s

determination at step four is not supported by substantial evidence; and 3) the ALJ erred at step

four by failing to adequately consider the VA disability ratings.

       Plaintiff contends that the key question in the disability determination is whether there is

evidence of disability from before Plaintiff’s date last insured, September 30, 2014. Plaintiff

contends that he submitted new and material medical evidence to the Appeals Council after the

ALJ issued the decision, but that it was ignored. Plaintiff does not, however, articulate any

argument about how this new evidence should impact the instant appeal, if at all. Plaintiff

argues only that the new evidence demonstrates that the ALJ’s determination of no disability was

not correct. (Pl.’s Br. 16-17.) Plaintiff cites no legal authority that explains the role this new

evidence should play in this Court’s review.

       The Commissioner, in opposition, argues that the new evidence may not be considered,


                                                 2
citing Matthews v. Apfel, 239 F.3d 589, 594 (3d Cir. 2001) (citations omitted), which states:

        We have previously held that evidence that was not before the ALJ cannot be
        used to argue that the ALJ’s decision was not supported by substantial evidence.
        No statutory authority (the source of the district court’s review) authorizes the
        court to review the Appeals Council decision to deny review. No statutory
        provision authorizes the district court to make a decision on the substantial
        evidence standard based on the new and material evidence never presented to the
        ALJ. Instead, the Act gives the district court authority to remand the case to the
        Commissioner, but only if the claimant has shown good cause why such new and
        material evidence was not presented to the ALJ.

Matthews makes clear that, as the Commissioner argues, the new evidence may not be

considered by this Court in its review of the Commissioner’s decision. The Commissioner does

not mention, however, that Matthews does authorize this Court to remand the case to the

Commissioner for consideration of the new evidence, “but only if the evidence is new and

material and if there was good cause why it was not previously presented to the ALJ.” Id. at

593. Although Plaintiff’s brief argued that the evidence is new and material, Plaintiff has made

no demonstration – or even assertion – that the good cause requirement has been met. As such,

Plaintiff has failed to make the necessary showing to warrant a remand for consideration of the

new evidence, pursuant to Matthews.

        Plaintiff next argues that, regardless of the Court’s decision about the new evidence, the

ALJ’s step four determination ignored the evidence of record that showed severe functional

limitations that existed prior to the date last insured. In support, Plaintiff’s brief points to five

things in the medical record. Plaintiff fails to persuade because he has confused evidence of

diagnosis and treatment of a medical problem with evidence of disability. Each of Plaintiff’s

five asserted pieces of evidence supports finding that Plaintiff had received a diagnosis of post-

traumatic stress disorder, as well as treatment, prior to the date last insured. There is no dispute


                                                   3
that Plaintiff suffered from PTSD prior to the date last insured but, as the Commissioner

contends, diagnosis of a medical condition by itself does not establish that a person has a

disabling impairment. None of the five cited pieces of evidence makes any reference to

Plaintiff’s ability to work. Plaintiff has not pointed to any material evidence that the ALJ

overlooked. Nor has Plaintiff cited any evidence of record that shows work-related functional

limitations prior to the date last insured.

        In the written opinion, the ALJ explained at several points that there was little evidence

of record pertaining to the period before 2016. For example, the ALJ wrote:

        The record was limited prior to 2016. The evidence available prior to the date
        last insured indicated the claimant had conditions, but the exact nature of his
        limitations at the time was unclear.

(Tr. 36.) In making the residual functional capacity determination, the ALJ placed greatest

weight on the opinion of a psychological consultant who reviewed the records, Dr. Kahn. (Tr.

37.) The ALJ commented that Dr. Kahn did not have evidence for the period from 2014 to

2016. (Id.) Thus, the ALJ was quite aware that the record contained scant evidence regarding

Plaintiff’s functional capacity prior to the date last insured, but the burden of production of that

evidence was on Plaintiff. Plaintiff bears the burden in the first four steps of the analysis of

demonstrating how his impairments, whether individually or in combination, amount to a

qualifying disability. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

        Plaintiff has not persuaded this Court that the ALJ overlooked material evidence of

disability. Rather, the ALJ relied on the opinion of a psychological consultant that the evidence

showed relevant functional limitations as of 2016, but not earlier. This constitutes substantial

evidence in support of the Commissioner’s decision.


                                                  4
       Last, Plaintiff argues that the ALJ erred by failing to “adequately consider” the disability

rating of the Veteran’s Administration. It is undisputed that the VA rated Plaintiff as having a

90% overall disability and a 70% mental health disability. The ALJ stated that he considered

the VA disability ratings but gave them little weight.

       Plaintiff does not articulate what was inadequate about the ALJ’s consideration of the VA

ratings, nor does Plaintiff cite any law that the ALJ failed to follow. The Commissioner notes

that 20 C.F.R. § 404.1504 specifically states that the Commissioner is not bound by disability

determinations made by the Department of Veterans Affairs. The Commissioner also points

out, quite reasonably, that there is nothing in the record which would have enabled the ALJ to

make inferences about what Veteran’s Administration disability determinations mean. There

was simply no basis for the ALJ to make any inference about what a VA determination of 70%

disability means.

       Plaintiff has failed to persuade this Court that the ALJ erred in his decision, or that he

was harmed by any errors. This Court finds that the Commissioner’s decision is supported by

substantial evidence and is affirmed.



                                                            s/ Stanley R. Chesler
                                                         STANLEY R. CHESLER, U.S.D.J.
Dated: October 4, 2019




                                                 5
